Case 1:19-cv-00576 Document 33 Filed 12/06/19 Page 1 of 2 PagelD #: 404

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and

THE SIERRA CLUB,

Plaintiffs,

Vv. Civil Action. No. 1:19-cv-00576
Judge David A. Faber

BLUESTONE COAL CORPORATION,

Defendants.

CERTIFICATE OF SERVICE
I, S. Benjamin Bryant, counsel for Bluestone Coal Corporation, do hereby certify that on the
6" day of December, 2019, I served a true and exact copy of “Defendant’s Rule 26(a)(1)

Disclosures” via United States mail, upon counsel of record as follows :

Derek O. Teaney, WVSB No. 10223
J. Michael Becher, WVSB No. 10588
Elizabeth A. Bower, WVSB No. 13583
Appalachian Mountain Advocates
P.O. Box 507
Lewisburg, WV 24901
(304) 382-4798
dteany@appalmad.or

mbecher@appalmad.org
Ebower@appalmad.org
Case 1:19-cv-00576 Document 33 Filed 12/06/19 Page 2 of 2 PagelD #: 405

James H. Hecker, DCSB No. 291740
Public Justice
1620 L Street, NW Suite 630
Washington, DC 20036
(202) 797-8600 EXT. 225
jhecker@publicjustice.net

/s/ S. Benjamin Bryant
S. Benjamin Bryant, WVSB No. 520
